Citation Nr: 1537047	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-09 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for bilateral upper extremity weakness, including as secondary to a cervical spine disability.

4.  Entitlement to service connection for a sleep disorder, including as secondary to treatment for a service-connected back disability.

5.  Entitlement to a higher disability rating for facial lacerations, currently evaluated as 30 percent disabling.  

6.  Entitlement to a higher initial disability rating for a lumbar spine disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for weakness of the right upper extremity and left upper extremity has been recharacterized as a single issue of entitlement to service connection for bilateral upper extremity weakness, in order to comport with the evidence of record.  This reframing of the issue does not undermine the merits of the claim; thus, there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

An informal conference was held before a Decision Review Officer in December 2013; the conference report is of record.  

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected lumbar spine disability from 0 percent to 20 percent, effective July 29, 2009; and for the service-connected facial lacerations, from 0 percent to 30 percent, effective July 29, 2009.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, these issues remain in appellate status. 

The Veteran perfected his appeal for service connection for a sleep disorder by filing a timely substantive appeal in March 2013.  However, it appears from the record that this issue was inadvertently omitted from a July 2014 supplemental statement of the case (SSOC), and was not certified to the Board via a filing of a VA Form 8 in February 2015.  The appeal was not subsequently granted, nor did the Veteran withdraw his appeal of this issue in writing.  Therefore, the Board shall exercise jurisdiction over the matter, despite the inadvertent omission of the issue from the VA Form 8 certifying the appeal to the Board.  

In a March 2013 statement, the Veteran communicated an intent to seek VA compensation for an acquired psychiatric disorder and residuals of a burn to the shoulder and back.  In August 2014, he communicated an intent to seek VA compensation for sinusitis.  These claims have not been adjudicated, and are therefore referred to the agency of original jurisdiction (AOJ) for disposition.

The issues of entitlement to service connection for a cervical spine disability, bilateral upper extremity weakness, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 1993 rating decision denied service connection for a cervical spine disability as there was no evidence of a chronic spine disability resulting from reports of neck pain in service.  The Veteran perfected a timely appeal; however, before the Board issued a decision in the matter, he withdrew his appeal, and the February 1993 decision became final.  

2.  Evidence received since February 1993 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's facial lacerations are manifested by asymmetry of the cheeks and elevation or depression of certain scars.  The total area of the scars does not exceed 6 square inches, or 39 centimeters; there is also no visible or palpable tissue loss, gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.  

4.  Prior to January 10, 2014, the Veteran's lumbar spine disability was manifested by flexion limited to 50 degrees and painful motion upon examination.

5.  Since January 10, 2014, the Veteran's lumbar spine disability has been manifested by flexion limited to 15 degrees and painful motion upon examination.  


CONCLUSIONS OF LAW

1.  The February 1993 RO decision, which denied the claim of service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  The criteria to reopen the claim of service connection for a cervical spine disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for a disability rating in excess of 30 percent for facial lacerations are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 (2015).

4.  Prior to January 10, 2014, the criteria for an initial disability rating in excess of 20 percent for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5.  Since January 10, 2014, the criteria for an initial disability rating of 40 percent, but no higher, for a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Board is granting in full the claim to reopen service connection for a cervical spine disability.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

The claim for a higher initial rating for a lumbar spine disability arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

On the claim for a higher rating for facial lacerations, a standard September 2009 letter satisfied the duty to notify provisions.

The Veteran's service records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran has been afforded several VA examinations for his lumbar spine and facial lacerations during the course of the appeal; each of the examination reports provided the details required to adequately rate the claims under the appropriate Diagnostic Codes.  VA's duties to notify and assist have been met.

Claim to Reopen

Service connection for a cervical spine disability was denied by a rating decision dated in February 1993.  The rating decision notes that the Veteran reported neck pain after a December 1980 motor vehicle accident, but found that the evidence did not support a finding that the Veteran had a chronic neck or cervical spine disability as a result.  The decision also pointed out that there was evidence of a post-service injury to the cervical spine that accounted for the Veteran's current disability.  

Although the Veteran perfected a timely appeal of the claim, he withdrew the appeal before the Board issued a decision on the matter; thus, the February 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  The issue may be considered on the merits only if new and material evidence has been received since February 1993.  See 38 U.S.C.A.            §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Newly received evidence includes treatise evidence purporting to link a cervical spine strain to the later development of degenerative changes in the cervical spine, as well as the Veteran's assertions that he has experienced continuous neck pain since a December 1980 in-service motor vehicle accident.  Since this evidence was not before VA at the time of the Veteran's previous denial, it is new.  It relates to an unestablished fact necessary to substantiate the claim, which is evidence of a nexus to service.  Thus, the evidence is material to the claim.  Reopening the claim for service connection for a cervical spine disability is warranted.  


Rating Claims

I.  General Rating Principles

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

II.  Lumbar Spine Disability

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2015).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation. Id.

According to Note 1 of the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  The Board notes that service connection has been separately established for neurological abnormalities of the right and left lower extremities as associated with the Veteran's service-connected lumbar spine disability; the Veteran has not appealed the ratings assigned for his lower extremity disabilities, and the Board does not currently have jurisdiction over them.

a.  Prior to January 10, 2014

In a June 2009 statement, the Veteran indicated that his back pain is severe enough to interfere with his sleep and "enjoyment of life."  The Veteran's friend submitted a letter in October 2009, attesting as to her observations of the Veteran's symptoms of back pain and muscle spasm.  Specifically, she noted that the Veteran's "upper back appears to go out of him every 2-6 weeks from muscle spasms ... and it does appear to cause him great discomfort alleviated only by heat and bed rest."  She felt that the Veteran had difficulty finding employment in his field because of his back pain.  

On VA examination in April 2010, the Veteran advised that he had flareups of pain every one to two months, and that these episodes lasted for one to two days.  Flexion of the thoracolumbar spine was limited to 50 degrees, with no objective evidence of pain or additional limitation of motion after repetitive-motion testing.  The Veteran reported that pain from his back resulted in a lack of sleep and subsequent tardiness reporting to work, although he was gainfully employed  The examiner noted "severe" limitations of his ability to do chores, shop, exercise, engage in leisure activities, and travel.  The Veteran was prevented from participating in sports as a result of back pain.    

The Veteran received medical treatment in the private sector for flareups of back pain in March 2011 and December 2012; notably, the latter flare-up was significant enough that the Veteran's non-VA physician ordered him to remain off work for a few days.  

Although the Veteran's symptoms prior to January 10, 2014, were certainly limiting, the criteria for the next higher rating were not met.  There is no objective evidence of flexion to 30 degrees or less; ankylosis of the entire thoracolumbar spine; or symptoms on par with these criteria.  

The Board has considered the evidence of flareups of back pain approximately once every one to two months.  However, VA examination showed no evidence of additional pain or limitation of motion as a result of repetitive motion.  Additionally, the Veteran's flareups are fairly infrequent, and the symptoms they cause are not analogous to flexion limited to 30 degrees or less, which are the criteria for the next higher rating.  

The Board finds that the 20 percent rating fully encompasses all functional loss due to flare-ups of pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.   Prior to January 10, 2014, an initial disability rating in excess of 20 percent for the service-connected lumbar spine disability was not warranted.


b.  Since January 10, 2014

A private evaluation of the Veteran's spine, dated January 10, 2014, showed flexion limited to 15 degrees.  Repetitive-motion testing showed that the Veteran's flexion improved to 30 degrees after repetition, and extension improved by 5 degrees.  Repetitive motion testing did result in additional limitation of lateral flexion by 10 to 20 degrees bilaterally.  Right lateral rotation resulted in an additional 5 degrees of limitation, and left lateral rotation improved by 10 degrees.  The examiner noted that the Veteran was able to work, although he had constant pain while doing so.  

Because flexion of the thoracolumbar spine was limited to less than 30 degrees on evaluation, the criteria for a disability rating of 40 percent for the service-connected lumbar spine disability are met from that date.  A higher rating is not warranted, as there is no evidence of ankylosis of the thoracolumbar spine.  

Although repetitive-motion testing showed some limitation in certain ranges of motion upon repetition, some of the Veteran's ranges of motion actually improved with repetition.  At any rate, there is no indication that functional loss is analogous to ankylosis of the thoracolumbar spine, which is the criterion for the next higher rating.  

III.  Facial Lacerations

As a preliminary matter, the Board notes that the criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008, and apply to all claims received by VA on or after that date.  As the Veteran's claim was received on July 29, 2009, only the revised criteria are applicable.  

The Veteran is in receipt of a 30 percent disability evaluation for his facial lacerations under Diagnostic Code 7800, which provides ratings for scar(s) or other disfigurement of the head, face, or neck.  Note 1 to Diagnostic Code 7800 provides that the eight characteristics of disfigurement are: (1) scar is 5 or more inches (13 or more centimeters) in length; (2) scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

A 30 percent rating is warranted for a skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

A 50 percent rating is warranted for a skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or two paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for a skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or three paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six characteristics of disfigurement.  Id.

Photographs submitted by the Veteran show a series of small scars from ear to ear, the result of his head going through a windshield during a December 1980 in-service motor vehicle accident.  

Private evaluations of the Veteran's scars in November 2009 and December 2010 noted that one scar is 5 inches in length, and that another scar is at least one-quarter inch (0.6 centimeters) in width.  The December 2010 physician also found that there is asymmetry of the lower cheeks, right to left.   

The Veteran underwent a VA examinations in April 2010 and April 2014.  Neither examiner found that any of the Veteran's scars were 5 inches, or 13 centimeters, in length, nor did they find any scars that were one-quarter inch in width.  However, the April 2010 examiner did find that at least one scar was depressed on palpation.  The examiner noted that there was also mild hypopigmentation of each scar, but that the total area of hypopigmentation did not exceed six square inches (39 square centimeters).  The April 2014 VA examiner noted that the total area of hypopigmentation was 1.45 square centimeters.  Neither VA examiner found that there was asymmetry of the Veteran's cheeks or any other features.  

None of the evaluations of the Veteran's scars found any evidence that the scars are adherent to underlying tissue or that they affect an area greater than 6 square inches; nor is there evidence of asymmetry of more than one feature or paired set of features.

The Board thus finds that the Veteran's scars meet the criteria for a disability evaluation of 30 percent, but no higher.  Although there is a considerable amount of variance in the private and VA opinions as to the extent and characterization of the Veteran's scars, when reasonable doubt is resolved in favor of the Veteran, the Board finds that the Veteran's scars are manifested by asymmetry of one set of paired features (the Veteran's cheeks) and three areas of disfigurement - a scar at least 5 inches in length, another scar at least one-quarter inch wide, and at least one scar that is depressed or elevated.  

Although the Veteran's scars are mildly hypopigmented, the discoloration does not encompass an area of six square inches, or 39 square centimeters.  In addition, although the Veteran maintains that he has gross asymmetry of features such as his nose and chin, neither his private physicians or the VA examiners found evidence of such asymmetry, and it is not readily apparent on the photographs he submitted.   The Board thus finds that the criteria for the next higher rating are not met, and that the claim for an increased rating for facial lacerations must be denied.

IV.  Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's lumbar spine and facial lacerations, however, include no manifestations which are not adequately contemplated by the applicable rating criteria as the lumbar spine schedular criteria contemplate the Veteran's limitation of motion and pain, and the schedular rating criteria for scars contemplate the size, asymmetry, depression and hypopigmentation of the Veteran's scars.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria were found to be inadequate to describe the severity and symptoms of the Veteran's disabilities, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The record does not show, and the Veteran does not assert, that he is significantly impaired in his occupation due to his lumbar spine disability or his facial lacerations.  There are also no periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture.  Thus, referral for consideration of an extraschedular rating is not warranted.

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms of the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, since the record does not reflect that the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected facial lacerations and lumbar spine disability, Rice is inapplicable.  Consideration of a TDIU is not warranted.  


ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened, and to this extent, the appeal is allowed.

Prior to January 10, 2014, an initial disability rating in excess of 20 percent for the service-connected lumbar spine disability is denied.

Since January 10, 2014, an initial disability rating of 40 percent, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for facial lacerations is denied.


REMAND

The most recent VA examination of the Veteran's cervical spine disability is dated December 2012.  In his March 2013 substantive appeal, the Veteran asserted a continuity of neck pain since his December 1980 motor vehicle accident.  The Veteran is competent to report the onset and frequency of neck pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The lay evidence of a continuity of neck symptomatology since service has not been considered by the previous VA examiners; thus, a new VA examination of the Veteran's cervical spine is necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran asserts that he has a sleep disorder, which he attributes in part to medications taken for his service-connected lumbar spine disability.  The Veteran is competent to report the onset of sleep disturbances.  Layno, 6 Vet. App. at 465.  A VA sleep disorders examination must be scheduled.  See 38 U.S.C.A.                          § 5103A(d)(2); 38 C.F.R.  § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81 (2006).  The Veteran must also be provided with proper notification of the evidence needed to substantiate a claim for service connection on a secondary basis.  

Updated VA treatment records must also be obtained.  38 C.F.R.   § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The issue of entitlement to service connection for bilateral upper extremity weakness must also be remanded, because it is inextricably intertwined with the cervical spine claim; thus, a decision on this issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  
 
Accordingly, the case is REMANDED for the following action:

1.  Provide proper notification and all required development with respect to the claim for service connection for a sleep disorder on a secondary basis, including that service connection may be awarded on a secondary basis upon a showing of aggravation of a nonservice-connected disability by service-connected disability.  

2.  Obtain VA treatment records since April 2014. 

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to take a detailed history from the Veteran as to his cervical spine symptoms, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a disability affecting his cervical spine that is related to the December 1980 motor vehicle accident in service (or any other aspect of military service).  

In reaching a conclusion, the examiner must note and discuss the service treatment records showing neck pain following a December 1980 motor vehicle accident, including a March 1981 record documenting ongoing neck pain.  The examiner must also note and discuss the Veteran's competent report of neck pain since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must explain WHY the opinion cannot be provided without resorting to speculation.  

4.  Schedule the Veteran for a VA sleep disorders examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to take a detailed history from the Veteran as to his sleep disorder symptoms, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a sleep disorder that is related to his service or, alternatively, whether it is caused or aggravated by a service-connected disability, including medications used to treat such a disability.  The examiner is advised that the Veteran has contended that his sleep disorder is secondary to back pain, as well as medications prescribed to treat his service-connected back pain.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation of a sleep disorder by a service-connected disability is found, the examiner must attempt to establish a baseline level of disability of the sleep disorder prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must explain WHY the opinion cannot be provided without resorting to speculation.  

5.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


